Lundberg Stratton, J.,
concurring. I concur with the majority; however, I believe that these filings should not preclude the correct party or parties from filing another complaint on the same properties within the same triennium.
R.C. 5715.19(A)(2) provides:
“No person, board, or officer shall file a complaint against the valuation or assessment of any parcel that appears on the tax list if it filed a complaint against the valuation or assessment of that parcel for any prior tax year in the same interim period * *
*463I would not deem it a violation of R.C. 5715.19(A)(2) if the proper parties attempted to file decrease complaints on the subject properties because they would not be the same parties that filed the complaints that are the subject of this appeal.
Because the complainant in these cases was fictitious and, thus, lacked standing to file because it did not legally exist, the BOR had no jurisdiction over the complaints filed. Unless the same party previously filed a complaint on the property within a triennium, a dismissal for lack of standing of a nonexistent complainant is a dismissal for reasons other than on the merits. See Gammarino v. Hamilton Cty. Bd. of Revision (1994), 71 Ohio St.3d 388, 643 N.E.2d 1143. Consequently, in the event the proper party or the real party in interest files a complaint on these properties within the same triennium as the complaints filed by fictitious party Buckeye Foods, I would allow the filing of the complaints.
Pfeifer, J., concurs in the foregoing concurring opinion.